Citation Nr: 1704305	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  16-12 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a rating in excess of 30 percent for right knee instability.

5.  Entitlement to a rating in excess of 20 percent for a low back disability.

6.  Entitlement to a rating in excess of 10 percent for a left ankle disability.

7.  Entitlement to a rating in excess of 10 percent for a left knee disability.

8.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1960 to September 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2013 and June 2016 rating decisions by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In August 2016, a Travel Board hearing was held before the undersigned; a transcript is in the record.

An issue seeking to reopen a claim of service connection for a cervical spine disability was raised at the August 2016 Travel Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is being REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

Regarding the ratings for bilateral knee, low back and left ankle disabilities, the Veteran acknowledges that he was examined by VA for such disabilities in 2015, but testified at the August 2016 hearing that symptoms of the disabilities had since increased in severity.  He stated that his right knee is unstable and has nerve damage; that he finds it difficult to flex the left knee; and that his low back range of motion has decreased (and that he was seen for the back by a private physician).  He added that while VA examiners have opined he is able to engage in sedentary employment, he is unable to sit for prolonged periods, precluding such employment.  In light the allegation of worsening since he was last examined, a contemporaneous examination to assess the disabilities is necessary.

Records of all treatment a veteran received for a disability for which an increased rating is sought are pertinent evidence in the claim for increase, and must be secured.

The AOJ denied service connection for pes planus, bilateral hearing loss and tinnitus in June 2016, and the Veteran submitted a notice of disagreement (NOD) later that month.  A statement of the case (SOC) has not been provided in response.  When a SOC is not issued following a timely filing of a NOD, the Board is required to remand the case for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).  [Thereafter, this claim will be before the Board only if the Veteran perfects the appeal by timely filing a substantive appeal.]

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify any (and all) providers of evaluation and/or treatment he has received for his knees, low back and left ankle since 2016, and to submit authorization forms for VA to secure records of any such private evaluations and treatment.  The AOJ should secure complete clinical records of the evaluations and treatment from all providers identified.

2.  The AOJ should then arrange for the Veteran to be examined by an orthopedist to assess the current severity of low back, bilateral knee and left ankle disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed, to include range of motion studies of the low back, both knees and left ankle (with notation of any additional functional limitations due to factors such as weakness, pain, incoordination, weight-bearing, fatigue, use, etc.) and tests for instability.  All findings should be described in detail.  The examiner should comment on any restrictions on occupational and daily activity functions due to these disabilities.  

3.  The AOJ should issue an appropriate SOC addressing the issues of service connection for pes planus, bilateral hearing loss and tinnitus.  The Veteran and his representative should be afforded opportunity to respond.  These matters should be returned to the Board only if the appellant timely files a substantive appeal after the SOC is issued.

4.  The AOJ should also arrange for all additional development deemed necessary, and adjudicate the matter of the Veteran's entitlement to a TDIU rating.  

5.  The AOJ should then review the record and readjudicate the other claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

